Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page 1 of 6

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584

Facsimile: (808) 376-8695

E-mail: honolululawyer@outlook.com

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaw808@gmail.com

Attorneys for Plaintiff
Laura L. Sharp

PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE DISTRICT OF HAWAII
LAURA L. SHARP, ) CIVIL NO.
)
Plaintiff, ) COMPLAINT; JURY
) DEMAND; SUMMONS
VS. )
)
CAM SECURITY, INC., )
)
Defendant. )
: )
COMPLAINT

COMES NOW, Plaintiff LAURA L. SHARP, by and through her attorneys

Michael P. Healy and Charies H. Brower, and for causes of action against Defendant,

alleges and avers as follows:
Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page2of6 PagelD#: 2

NATURE OF CASE

1. Plaintiff LAURA L. SHARP (hereinafter “SHARP”) was at all times
mentioned herein a resident of Honolulu, Hawaii.

2. Defendant CAM SECURITY, INC. (hereinafter “CAM SECURITY”), is a
domestic profit corporation incorporated in the State of Hawaii.

3. This is a disability discrimination case for failure to provide a reasonable
accommodation and termination due to disability.

STATEMENT OF FACTS

4, Plaintiff was hired by Defendant CAM SECURITY in August 2015.

5. On March 21, 2016, Plaintiff was terminated from her position with
Defendant CAM SECURITY.

6. Defendant refused to allow Plaintiff a medically necessary reasonable
accommodation of medical leave for her disability caused by a lower back injury.

7. Plaintiffhad been complaining during her employment that a defective chair
provided to Plaintiff at work was causing Plaintiff's low back pain and the need to
have surgery because she could not sit, stand, walk, or work.

8. Plaintiff had to take a leave of absence for medical care on January 16,
2016, due to the disabling back injury. Plaintiff was approved for temporary

disability insurance.
Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page3of6 PagelD#: 3

9. On March 18, 2016, Plaintiff's doctor, Dr. Leon Liem, Neurosurgeon, sent
a letter to Defendant CAM SECURITY, notifying the employer that Plaintiff had to
have low back surgery which was scheduled for April 15, 2016.

10. Three days later, on March 21, 2016, Plaintiff was terminated from
employment, rather than allow her to continue her approved medical leave to have
surgery and recover and return to work.

11. On March 21, 2016, Defendant CAM SECURITY sent Plaintiff a letter
stating that she was terminated from employment because she was on leave due to her
medical disability.

12. Prior to the injury, Plaintiff performed her job properly, and would have
returned to work after recovery from her scheduled surgery.

13. Plaintiff was qualified for and able to perform the essential functions of her
job during her employment before she became disabled and unable to work.

JURISDICTION

14. The jurisdiction of this Court is pursuant to The Americans With Disability
Act of 1990, as amended.

15. The administrative prerequisites for filing this cause of action have been
fulfilled. A right-to-sue letter was issued by the Equal Employment Opportunity
Commission (“EEOC”) on January 21, 2021, and received by Plaintiff on or after

January 22, 2021.
Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page4of6 PagelD#: 4

STATEMENT OF CLAIMS
COUNT 1 - DISABILITY DISCRIMINATION

16. Plaintiff incorporates paragraphs 1 through 14, as though fully set forth
herein.

17. The Americans With Disabilities Act of 1990, as amended, prohibits
discrimination due to a disability, and requires an employer to provide a reasonable
accommodation to a person with a disability, and not terminate an employee due to
a disability.

18. The aforesaid acts and/or conduct of Defendants constitute discrimination
as they were acts and/or failure to act by Defendants and its employees in direct
violation of the Americans With Disabilities Act of 1990, as amended.

19. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

20. Asa further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment, the invasion of her right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional

distress.
Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page5of6 PagelD#:5

21. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-workers, disruption of her personal life, and
loss of enjoyment of the ordinary pleasures of everyday life for which she is entitled
to an award of general damages.

22. The actions of Defendants and their employees as described above are
oppressive, outrageous, and otherwise characterized by aggravating circumstances
sufficient to justify the imposition of punitive damages.

WHEREFORE, upon a hearing hereof Plaintiff prays that judgment be
entered on all Counts:

A. For reinstatement to employment with Defendant CAM SECURITY

with full benefits; and

B. _ For all damages to which Plaintiff is entitled, including general

damages and other damages to be proven at trial; and

C. For special damages, including back pay, front pay and other

expenses; and

D. _ For punitive damages; and
Case 1:21-cv-00199-RT-NONE Document1 Filed 04/22/21 Page6of6 PagelD#: 6

E. For attorney’s fees, costs, and interest, including prejudgment
interest; and
F. For such other and further relief as is appropriate.

DATED: Honolulu, Hawaii, April 22, 2021.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Laura L. Sharp
